The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I (apparatus), drawn to claims 1-9, in the reply filed on 09/15/2021 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (method), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/15/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reagan et al (US 5,154,862) in view of Tudhope et al (US 2020/0017960).
Regarding claim 1:
	Reagan teaches a device (reactor system, 10) for coating an interior surface of a housing (tube, 60) defining a volume (62) [fig 1-2 & col 3-4, lines 54-16], the device (10) comprising: a plurality of reactant gas sources (24 and carrier gas from 22) including reactant gases for one or more surface coating processes (CVD) [fig 1-2 & col 4, lines 41-61]; a fluid flow conduit (injector, 100) fluidically coupled to the plurality of reactant gas sources (24/22) and extending from the plurality of gas sources (24/22) to the volume (62) [fig 1-2, 4a & col 5-6, lines 65-14]; a first portion (upper portion of 4a) and a second portion (lower portion of 4a) within the volume (62) [fig 1-2, 4a & col 5-6, lines 65-14]; and first (port at top of 100) and second fluid flow ports (port at bottom of 100) disposed within the first and second portions, respectively, of the fluid flow conduit (upper and lower portion of 4a, respectively), wherein the one or more of the reactant gases (gas stream) are flowable to the interior surface proximate the first and second fluid flow ports (see fig 4a) [fig 1-2, 4a & col 5-6, lines 65-14]. 
	Reagan does not specifically teach a first barrier disposed about the fluid flow conduit and dividing the fluid flow conduit into the first portion and the second portion within the volume. 
	Tudhope teaches a first barrier (upper vertical centering component) disposed about a conduit (7/106) and dividing the conduit (7/106) into the first portion and the second portion within the volume (see fig 1C) [fig 1C & 0125]. 

Regarding claim 2:
	Modified Reagan teaches a second barrier (horizontal centering component) disposed about the fluid flow conduit (7/106) and spaced a distance from the first barrier (upper vertical centering component) to form a first zone between the first and second barriers (see fig 1C) [Tudhope – 0125]; and a third barrier (lower vertical centering component) disposed about the fluid flow conduit (7/106) and spaced a distance from the first barrier (upper vertical centering component) to form a second zone between the first and third barriers (see fig 1C) [Tudhope – 0125]. 
Regarding claim 3:
	Reagan teaches an actuator (motor, 50), wherein the actuator (50) is coupled to the fluid conduit, the housing or both (see fig 1) to translate and/or rotate the fluid conduit relative to the housing, the housing relative to the fluid conduit, or both (rotate the substrate, 54) [fig 1-2 & col 3-4, lines 54-5]. 
Regarding claim 4:
	Reagan teaches the volume has an aspect ratio that is less than or equal to about 0.5, the aspect ratio being an average width of the volume divided by an average length thereof (see fig 2) [fig 2]. 
In re Wright, 569 F.2d 1124, 1127-28, 193 USPQ 332, 335-36 (CCPA 1977) [MPEP 2125(II)].
Additionally, the claim limitations “the volume has an aspect ratio that is less than or equal to about 0.5, the aspect ratio being an average width of the volume divided by an average length thereof” does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claims 5-6:
	Modified Reagan teaches the first barrier (upper vertical centering component) is radially disposed about the fluid flow conduit (7/106) such that the first zone and the second zone are axially spaced along fluid flow conduit (see fig 1C), wherein the first barrier (upper vertical centering component) is axially disposed along a length of the fluid flow conduit (7/106) such that the first zone and the second zone are radially spaced about the fluid flow conduit, or both (see fig 1C) [Tudhope – 0125]; and wherein the first barrier (upper vertical centering component), the second barrier (horizontal centering component), and/or the third barrier (lower vertical centering component) centralize the fluid flow conduit within the interior volume (centering) [Tudhope – 0125].
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 7:
The claim limitations “wherein the one or more surface coating processes comprise chemical vapor deposition (CVD), atomic layer deposition (ALD), or both” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 8:
	Reagan teaches a heating unit (induction coil, 28) in thermal communication with the housing (60) [fig 1-2 & col 3-4, lines 54-5].
The claim limitations “to heat the housing for the one or more surface coating processes” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 9:
The claim limitations “wherein the housing comprises production tubing, a pipeline, or a well tool” does not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eidelman (US 2003/0196600), Krueger et al (US 2015/0079309), and Honda et al (US 2015/0059910) teach a fluid flow conduit [fig 3A, 1, and 3, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718